Exhibit 10.3





LIQUIDITY AGREEMENT
LIQUIDITY AGREEMENT (the “Agreement”), dated as of February 28, 2020, among
Apollo Global Management, Inc., a Delaware corporation (the “Purchaser”), and
Athene Holding Ltd., a Bermuda exempted company (together with its Permitted
Transferees, the “Holder”).
WHEREAS, the Holder is the Holder of certain AOG Units acquired from the Apollo
Operating Group in exchange for certain common shares of the Holder;
WHEREAS, the Purchaser and the Holder wish to provide for the Purchaser to
purchase certain AOG Units held by the Holder for cash upon the request of the
Holder, on the terms and subject to the conditions set forth herein; and
WHEREAS, the Purchaser and the Holder wish to also provide for the Holder to
sell certain AOG Units held by the Holder to any Person, on the terms and
subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I
DEFINITIONS
SECTION 1.1    DEFINITIONS.
The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.
“Affiliate” means in the case of a Person, another Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with such Person; provided, that none of the Purchaser,
the Apollo Operating Group and their respective subsidiaries will be deemed an
Affiliate of Holder or any of Holder’s Affiliates for purposes of this
Agreement.
“Agreement” has the meaning set forth in the preamble of this Agreement.
“AOG Unit” refers to units in the Apollo Operating Group, which represent one
(1) limited partnership interest or limited liability company interest, as
applicable in each of the limited partnerships or limited liability companies
that comprise the Apollo Operating Group.
“AOG Transaction” means the sale by the Holder to one or more Persons of AOG
Units in one or more transactions that are exempt from the registration
requirements of the Securities Act, including (but not limited to) Regulation D
of the Securities Act; provided that no such Person shall be a Prohibited
Transferee.
“APO Corp.” means APO Corp., a corporation formed under the laws of the State of
Delaware, and any successor thereto.
“APO FC” means APO (FC), LLC, an Anguilla limited liability company, and any
successor thereto.
“APO FC II” means APO (FC II), LLC, an Anguilla limited liability company, and
any successor thereto.
“APO FC III” means APO (FC III), LLC, a Cayman Islands limited liability
company, and any successor thereto.
“APO LLC” means APO Asset Co., LLC, a limited liability company formed under the
laws of the State of Delaware, and any successor thereto.
“APO UK” means APO UK (FC), Limited, a United Kingdom incorporated company, and
any successor thereto.
“Apollo Operating Group” means any carry vehicles, management companies or other
entities formed by Purchaser or its Affiliates to engage in the asset management
business (including alternative asset management) and receiving management fees,
incentive fees, fees paid by Portfolio Companies, carry or other remuneration
which are directly owned by Purchaser or its Subsidiaries and AP Professional
Holdings, L.P. and which are not subsidiaries of another member of the Apollo
Operating Group, excluding any Funds and any Portfolio Companies. As of the date
hereof, the Apollo Operating Group consists of Apollo Principal Holdings I,
L.P., a Cayman Islands exempted limited partnership, Apollo Principal Holdings
II, L.P., a Cayman Islands exempted limited partnership, Apollo Principal
Holdings III, L.P., a Cayman Islands exempted limited partnership, Apollo
Principal Holdings IV, L.P., a Cayman Islands exempted limited partnership,
Apollo Principal Holdings V, L.P., a Cayman Islands exempted limited
partnership, Apollo Principal Holdings VI, L.P., a Cayman Islands exempted
limited partnership, Apollo Principal Holdings VII, L.P., a Cayman Islands
exempted limited partnership, Apollo Principal Holdings VIII, L.P., a Cayman
Islands exempted limited partnership, Apollo Principal



--------------------------------------------------------------------------------



Holdings IX, L.P., a Cayman Islands exempted limited partnership, Apollo
Principal Holdings X, L.P., a Cayman Islands exempted limited partnership,
Apollo Principal Holdings XI, LLC, an Anguilla limited liability company, Apollo
Principal Holdings XII, L.P., a Cayman Islands exempted limited partnership and
AMH Holdings (Cayman), L.P., a Cayman Islands exempted limited partnership..
“Apollo Principal Entities” has the meaning set forth in the Founders Exchange
Agreement.
“Apollo Principal Operating Agreements” means, collectively, the operating
agreement of each Apollo Principal Entity, as each may be amended, supplemented
or restated from time to time.
“beneficial ownership” or “beneficially owned” has the meaning set forth in Rule
13d-3 under the Securities Exchange Act of 1934, as amended, and any successor
provision.
“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York or Hamilton, Bermuda are
authorized or required by law to close.
“Cash Amount” means (a) in the case of a Registered Sale, the cash proceeds that
the Purchaser receives upon the consummation of a Sale Transaction after
deducting any documented commissions, fees and expenses (including fees and
expenses of counsel for the Purchaser); provided that the amounts of such
commissions, fees and expenses shall be consistent with the customary and
then-prevailing market practice for similar transactions (taking into account
the size of the Sale Transaction and other relevant factors but assuming a
seller other than Purchaser); provided further that in the case of a Piggyback
Registration or a Demand Registration, any such commissions, fees and expenses
(including fees and expenses of counsel for the Purchaser) shall be allocated to
the holders participating in the related Sale Transaction on a pro rata basis
based on the amount of Class A Shares sold in such registration by all such
holders, (b) in the case of a Purchase Transaction, the cash proceeds to which
the Purchaser and the Holder shall agree and (c) in the case of a Private
Placement, the cash proceeds that the Purchaser receives upon the consummation
of a Private Placement after deducting any documented commissions, fees and
expenses (including fees and expenses of counsel for the Purchaser); provided
that the amounts of such commissions, fees and expenses shall be consistent with
customary and then-prevailing market practice for similar transactions (taking
into account the size of the Private Placement and other relevant factors but
assuming a seller other than Purchaser).
“Class A Shares” means the Class A common stock, $.00001 par value per share, of
the Purchaser.
“Code” means the Internal Revenue Code of 1986, as amended.
“Delaware Arbitration Act” has the meaning set forth in Section 3.8(d).
“Demand” has the meaning set forth in Section 2.6(a).
“Demand Registration” has the meaning set forth in the Founders Shareholders
Agreement.
“Founders Exchange Agreement” means that certain Sixth Amended and Restated
Exchange Agreement, dated as of September 5, 2019, among the Purchaser, the
Apollo Principal Entities and the Apollo Principal Holders (as defined therein),
as may be amended, supplemented or restated from time to time.
“Founders Shareholders Agreement” means the Amended and Restated Shareholders
Agreement, dated as of September 5, 2019, among the Purchaser, AP Professional
and the other parties thereto, as may be amended, supplemented or restated from
time to time; other than such amendments, supplements or restatements that
modify the agreement in a manner that would (or would be reasonably likely to)
disproportionately and adversely affect the Holder in any material respect.
“Funds” means any pooled investment vehicle or similar entity sponsored or
managed, directly or indirectly, by Purchaser or any of its subsidiaries.
“Holder” has the meaning set forth in the preamble of this Agreement.
“Insider Trading Policy” means the Insider Trading Policy of the Purchaser
applicable to the directors, executive officers and employees of the Purchaser
or its manager or the Purchaser’s subsidiaries, as such Insider Trading Policy
may be amended from time to time.
“Intent Notice Date” means, with respect to each Quarter, a single date that is
not later than sixty (60) days immediately preceding the first Business Day that
directors, executive officers and employees of the Purchaser or its manager or
the Purchaser’s subsidiaries are permitted to trade under the Insider Trading
Policy..
“Investors” has the meaning set forth in the Founders Shareholders Agreement.



--------------------------------------------------------------------------------



“Minimum Sale Price” has the meaning set forth in Section 2.2(b).
“Notice of Sale” has the meaning set forth in Section 2.2(b).
“Other Demanding Sellers” has the meaning set forth in the Founders Shareholders
Agreement.
“Permitted Transferee” means, with respect to any Person, any Affiliate of such
Person, a Transfer to which such Affiliate would not reasonably be expected to
result in materially adverse tax or regulatory consequences to any party hereto,
as reasonably determined by the board of directors of Purchaser in good faith;
provided that any Permitted Transferee shall execute a joinder (x) to this
Agreement and (y) upon the request of Purchaser, to the applicable
organizational documents of the Apollo Operating Group.
“Person” shall be construed broadly and includes any individual, corporation,
partnership, firm, joint venture, limited liability company, estate, trust,
business association, organization, governmental entity or other entity.
“Piggyback Registration” has the meaning set forth in the Founders Shareholders
Agreement.
“Piggyback Sellers” has the meaning set forth in the Founders Shareholders
Agreement.
“Portfolio Companies” means any Person in which any Fund owns or has made,
directly or indirectly, an investment.
“Price Floor” means a price per Class A Share equal to a 10% discount to the
average VWAP of the Class A Shares in the 10 consecutive Business Days prior to
the applicable measurement date.
“Private Placement” means a sale of Class A Shares by the Purchaser to any
Person pursuant to an exemption from the registration requirements of the
Securities Act, including (but not limited to) Regulation D of the Securities
Act; provided that no such Person shall be a Prohibited Transferee.
“Prohibited Transferee” means (i) any Person who is a “Bad Actor” as defined in
Regulation D of the Securities Act, (ii) any Person with which the Purchaser
would be prohibited by any law or regulation from transacting, and (iii) any
Person listed on Exhibit C hereto, which may be amended and supplemented from
time to time with the Holder’s prior written consent, not to be unreasonably
withheld, and any Affiliate of any thereof.
“Purchase Transaction” means the purchase by the Purchaser of AOG Units from the
Holder pursuant to a Notice of Sale at a price agreed upon, in good faith, by
the Holder and the Purchaser that does not involve a Registered Sale or a
Private Placement.
“Purchaser” has the meaning set forth in the preamble of this Agreement.
“Purchaser Certificate of Incorporation” means the Certificate of Incorporation
of the Purchaser, dated as of September 5, 2019, as may be amended, supplemented
or restated from time to time.
“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Purchaser.
“Quarterly Sale Date” means, for each Quarter, unless otherwise required by
Section 409A of the Code:
(i)    with respect to any amount of Class A Shares to be issued and offered in
a Registered Sale, the closing date of such offering (or if such Registered Sale
does not occur, the next Business Day following the date when it has been
determined such Registered Sale will not occur);
(ii)    with respect to any amount of Class A Shares to be issued and offered
pursuant to the exercise of an underwriter’s over-allotment option granted in
connection with a Registered Sale, the closing date of such sale of Class A
Shares pursuant to the exercise of such over-allotment option (or if such
over-allotment option is not exercised or is not exercised in full, the sale as
to such portion shall occur on the Business Day immediately following the lapse
of the over-allotment option period);
(iii)    with respect to any amount of Class A Shares to be issued and offered
in a Private Placement, the closing date of such Private Placement; and
(iv)    with respect to any amount of AOG Units that shall be acquired by the
Purchaser in a Purchase Transaction, the closing date of such Purchase
Transaction.
“Ratio” means the ratio of Class A Shares to AOG Units specified in this
Agreement. On the date of this Agreement, the initial Ratio shall be 100% and
shall be subject to adjustments as provided in Section 2.3.



--------------------------------------------------------------------------------



“Registered Sale” means a public offering of Class A Shares pursuant to an
effective registration statement under the Securities Act, other than pursuant
to a registration statement on Form S-4 or Form S-8 or any similar or successor
form; provided that the parties hereto agree that such Registered Sale may be
conducted as a block trade and may be either underwritten or a registered direct
transaction; provided, further, that the Purchaser shall in its sole discretion
select the underwriters (if any) and its counsel for any Registered Sale.
“Requested Information” has the meaning set forth in the Founders Shareholders
Agreement.
“Sale” has the meaning set forth in Section 2.1(a) of this Agreement.
“Sale Notice Date” means, with respect to each Quarter, the single date that is
ten (10) days prior to the first Business Day of the Purchaser’s Trading Window.
“Sale Transaction” means (a) a Registered Sale of a number of Class A Shares
equal to the product of (i) the AOG Units to be sold by the Holder pursuant to
the applicable Notice of Sale and (ii) the Ratio, (b) a Purchase Transaction or
(c) a Private Placement.
“Securities Act” means Securities Act of 1933, as amended.
“Shareholder” has the meaning set forth in the Founders Shareholders Agreement.
“Stock Exchange” means the principal securities exchange on which Class A Shares
are then traded.
“Suspension Period” has the meaning set forth in Section 2.6(b)(iii) of this
Agreement.
“Threshold Amount” means $50 million, which value shall be determined on the
basis of the product of (i) such AOG Units listed on the applicable Notice of
Sale, (ii) the Ratio on the date of such Notice of Sale and (iii) the Minimum
Sale Price listed on the applicable Notice of Sale; provided that “Threshold
Amount” means $0 if the Sale Transaction is a Demand Registration.
“Trading Window” means a period during which the directors, executive officers
and/or employees of the Purchaser or its manager or the Purchaser’s subsidiaries
are permitted to transact in the Purchaser’s securities pursuant to the
Purchaser’s Insider Trading Policy.
“Transfer” means any direct or indirect sale, assignment, bequest, conveyance,
devise, gift (outright or in trust), pledge, charge, encumbrance, hypothecation,
mortgage, creation of a security interest in, exchange, transfer or other
disposition or act of alienation, whether voluntary or involuntary or by
operation of law (including the creation of any derivative or synthetic
interest).
“Transfer Agent” means such bank, trust company or other Person as shall be
appointed from time to time by the Purchaser pursuant to the Purchaser
Certificate of Incorporation to act as registrar and transfer agent for the
Class A Shares.
“Underwriters Cut-Backs” means the reduction in the number of securities sought
to be sold in any offering as a result of the written advice by any managing
underwriter (or a nationally recognized independent investment bank selected by
the Purchaser and reasonably acceptable to the Holder) that, in its opinion, the
inclusion of the entire amount of the securities sought to be included in such
offering would adversely affect the marketability of the equity securities
sought to be sold pursuant to such offering.
“VWAP” means with respect to any publicly traded equity security, the volume
weighted average price of such equity security over a specified period of time
as reported by Bloomberg (or its equivalent, nationally recognized successor if
Bloomberg ceases to provide such reports).
ARTICLE II
SALE OF AOG UNITS
SECTION 2.1    SALE OF AOG UNITS.
(a)    Subject to adjustment and other provisions as provided in this Article
II, once each Quarter, on the applicable Quarterly Sale Date, the Holder shall
be entitled to sell to the Purchaser AOG Units held by the Holder representing
at least the Threshold Amount. Holder shall, on the applicable Quarterly Sale
Date, deliver and surrender AOG Units to the Purchaser in exchange for the
payment by the Purchaser of the Cash Amount (such sale, a “Sale”).
(b)    On the Quarterly Sale Date, all rights and obligations of the Holder as
holder of such AOG Units shall cease upon payment in full of the Cash Amount and
surrender of the AOG Units subject to such sale.



--------------------------------------------------------------------------------



(c)    To the extent consent of any Person shall be required pursuant to the
provisions of the Apollo Principal Operating Agreements, the Purchaser, APO
Corp., APO FC, APO FC II, APO FC III, APO LLC and/or APO UK, as applicable,
shall use commercially reasonable efforts to cause such consent to be obtained
(if not already obtained).
(d)    The parties hereto acknowledge and agree that the AOG Units held by
Holder may not be Transferred to any Person, and the Holder shall not have any
right to Transfer or otherwise dispose of any AOG Units, other than (x) subject
to required regulatory approvals, to a Permitted Transferee or (y) through a
Transfer in accordance with this Agreement.
(e)    Any attempt to Transfer any AOG Units other than to a Permitted
Transferee or in accordance with this Agreement shall be null and void and no
right, title or interest in or to such AOG Units shall be Transferred to the
purported transferee, buyer, donee, assignee or encumbrance holder in connection
with any such attempted Transfer.  Neither the Purchaser nor the members of the
Apollo Operating Group will give, or permit their respective transfer agents to
give, any effect to any such attempted Transfer on their records. 
(f)    Notwithstanding anything to the contrary in this Agreement, no limited
partnership interest or limited liability company interest comprising an AOG
Unit (an “Underlying AOG Interest”) may be Transferred to any Person unless an
equal number of each of the other limited partnership interests and limited
liability company interests comprising an AOG Unit is Transferred concurrently
therewith to the same transferee such that the transferee receives securities
comprising AOG Units as defined under this Agreement.  Any Transfer of any
Underlying AOG Interest which does not comply with the preceding sentence shall
be null and void and no right, title or interest in or to such Underlying AOG
Interest shall be Transferred to the purported transferee, buyer, donee,
assignee or encumbrance holder in connection with any such attempted Transfer.
For so long as any subsidiary of Holder that holds Underlying AOG Interests as
of the date hereof holds any Underlying AOG Interests other than as undivided
Operating Group Units, Holder shall cause such subsidiary to (i) not conduct any
business or operations or other activities and to not have any assets or
liabilities except for ownership of Underlying AOG Interests and (ii) be a
wholly owned subsidiary of Holder.
SECTION 2.2    SALE PROCEDURES; NOTICES AND REVOCATIONS.
(a)    Notice of Intent.
(i)    If the Holder determines that it may exercise the right to sell AOG Units
as set forth in Section 2.1(a), the Holder shall, to the extent it has
determined to do so, on the Intent Notice Date, provide a revocable written
notice of its intent to sell such AOG Units, substantially in the form of
Exhibit A hereto, which notice of intent shall include an estimate of the number
of AOG Units intended to be so sold to the Purchaser.
(ii)    A notice of intent shall permit, but not obligate, the Holder to sell
any or all of the AOG Units included in such notice of intent up to the amount
of AOG Units set forth in such notice of intent. The Holder shall not be
entitled to sell AOG Units on a Quarterly Sale Date in excess of the number of
AOG Units set forth in its notice of intent submitted with respect to such
quarterly period.
(b)    Notice of Sale. In the event that the Holder has satisfied the notice
procedures in Section 2.2(a)(i), the Holder may exercise the right to sell AOG
Units set forth in Section 2.1(a) by providing on or before the Sale Notice Date
an irrevocable written notice of sale to the Purchaser, which shall include the
number of AOG Units to be so sold to the Purchaser (which, for the avoidance of
doubt, shall equal or exceed the Threshold Amount), substantially in the form of
Exhibit B hereto (each, a “Notice of Sale”); provided, that a Notice of Sale
shall include a minimum sale price (stated on a per-Unit basis before deducting
for any commissions, fees and expenses) for the AOG Units included in such
Notice of Sale that is equal to at least the Price Floor (such price, the
“Minimum Sale Price”).
(c)    Purchaser’s Options. If the Purchaser has received a Notice of Sale, the
Purchaser in its sole discretion may elect either (i) to consummate a Sale
Transaction or (ii) to permit the Holder to consummate an AOG Transaction.
(d)    Sale Transaction.
(i)    Purchase Transaction. If the Purchaser has received a Notice of Sale and
has elected to consummate a Sale Transaction, the Purchaser and the Holder may
agree to consummate the Sale Transaction through a Purchase Transaction.
(ii)    Registered Sale. If the Purchaser has received a Notice of Sale and has
elected to consummate a Sale Transaction, and the Purchaser and the Holder have
not agreed to consummate a Purchase Transaction pursuant to Section 2.2(d)(i),
the Purchaser shall use its best efforts to consummate one Registered Sale
within the Trading Window following receipt of such Notice of Sale; provided
that the Purchaser shall not be required to consummate such Registered Sale, and
the Notice of Sale for such Sale Transaction shall be void and have no further
effect, if the gross sale price per Class A Share that the Purchaser would
receive upon the consummation of such Registered Sale shall be less than the
Minimum Sale Price; provided further that in a Registered Sale the Holder shall
be permitted to adjust the Minimum Sale Price prior to the pricing of such
offering so long as such adjusted Minimum Sale Price remains in excess of the
Price Floor on the date of such adjustment.
(iii)    Private Placement. If the Purchaser notifies the Holder that it cannot
consummate a Registered Sale pursuant to Section 2.2(d)(ii), the Holder may
require the Purchaser to use its best efforts to consummate a Private Placement
to one or more Persons; provided that the Purchaser shall not be required to
consummate such Private Placement, and the Notice of Sale for such Sale
Transaction



--------------------------------------------------------------------------------



shall be void and have no further effect, if the gross sale price per Class A
Share that the Purchaser would receive upon the consummation of such Private
Placement shall be less than the Minimum Sale Price on the applicable Quarterly
Sale Date; provided further that the Purchaser shall not consummate a Private
Placement to a Prohibited Transferee.


(iv)    Limits. In the case of a Sale Transaction pursuant to Section 2.2(d)(ii)
or (iii), the Purchaser may, in each case, refuse to consummate a Sale
Transaction to any Person if the difference between (x) the beneficial ownership
of Class A Shares by such Person following such Sales Transaction minus (y) the
beneficial ownership of Class A Shares by such Person prior to such Sales
Transaction, in each case computed on a fully diluted basis, would be greater
than 2.0%.


(v)    Settlement of Sale. Provided that the parties have not agreed to
consummate a Purchase Transaction pursuant to Section 2.2(d)(i), the Purchaser’s
obligation to acquire any AOG Units from the Holder (x) in a Registered Sale is
conditioned upon its ability to complete a Registered Sale of Class A Shares and
receive gross cash proceeds per share at or above the Minimum Sale Price and (y)
in a Private Placement is conditioned upon its ability to complete a Private
Placement of Class A Shares and receive gross cash proceeds per share at or
above the Minimum Sale Price on the applicable Quarterly Sale Date. As promptly
as practicable following the consummation of a Sale Transaction and the
surrender for exchange of AOG Units as set forth in Section 2.1(b), the
Purchaser shall deliver or cause to be delivered to the Holder the Cash Amount
by wire transfer of immediately available funds to the account of the Holder set
forth on the applicable Notice of Sale.
(e)    AOG Transaction. If the Purchaser has received a Notice of Sale and has
elected not to consummate a Sale Transaction pursuant to Section 2.2(d), the
Purchaser shall notify the Holder of such election and shall permit the Holder
to consummate an AOG Transaction in accordance with Section 2.7.
(f)    Procedures. The Purchaser may adopt reasonable procedures for the
implementation of the provisions set forth in this Article II, including,
without limitation, procedures for the giving of notice of an election for sale,
subject to consent of the Holder to the extent contrary to any procedures
expressly set forth herein. The Purchaser may consummate any Sale Transaction
through one or more designees, provided that the use of such designee does not
adversely affect any rights of the Holder, or the underlying obligation of the
Purchaser, pursuant to this Agreement.
(g)    Investment Bank. In connection with any Sale Transaction or Purchase
Transaction, any investment bank will be selected by the Purchaser and any
commissions and fees will be agreed by the investment bank and the Purchaser
and, in each case, reasonably acceptable to the Holder.
SECTION 2.3    SPLITS, DISTRIBUTIONS AND RECLASSIFICATIONS.
If there is: (a) any subdivision (by split, distribution, reclassification,
recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of the AOG Units it shall be
accompanied by an identical subdivision or combination of the Class A Shares; or
(b) any subdivision (by split, distribution, reclassification, recapitalization
or otherwise) or combination (by reverse split, reclassification,
recapitalization or otherwise) of the Class A Shares it shall be accompanied by
an identical subdivision or combination of the AOG Units. In the event of a
reclassification, recapitalization, merger, consolidation, reorganization or
other similar transaction as a result of which the Class A Shares are converted
into another security, then all references in this agreement to the Class A
Shares shall be substituted by a reference to such other security. Except as may
be required in the immediately preceding sentence, no adjustments in respect of
distributions shall be made upon the sale of any AOG Unit.
SECTION 2.4    BLACKOUT PERIODS.
Notwithstanding anything to the contrary herein, the Purchaser shall have the
right to refuse to consummate a Sale if, (a) at any time the Purchaser
reasonably determines that there may be material non-public information that the
Purchaser has a bona fide business purpose for preserving as confidential,
provided, however, that this shall not restrict the Holder from selling AOG
Units if it is anticipated that the material non-public information will become
public prior to, or in conjunction with, the applicable Quarterly Sale Date; or
(b) if such Sale would be prohibited under applicable law or regulation. The
Purchaser shall be entitled to so refuse to consummate a Sale for a reasonable
period of time not to exceed ninety (90) consecutive days or one-hundred eighty
(180) days in the aggregate in any twelve (12) month period.
SECTION 2.5    CONSIDERATIONS PERTAINING TO REGISTERED SALES.
(a)    If a Registered Sale of any Class A Shares to be issued upon any Sale in
respect of a Quarterly Sale Date is to occur and (A) such Registered Sale does
not occur, the Purchaser is not obligated to consummate such Sale, (B) there are
Underwriter Cut-Backs on such Registered Sale, the Purchaser may reduce the
number of AOG Units to be purchased on the applicable Quarterly Sale Date
according to the Ratio or (C) such Registered Sale includes an over-allotment
option, which option shall lapse un-exercised in whole or in part, the Purchaser
may reduce the number of AOG Units to be purchased on the applicable Quarterly
Sale Date, as adjusted by the applicable Ratio, by the number of AOG Units
attributable to such un-exercised portion of the over-allotment amount, as
adjusted by the applicable Ratio.
(b)    If a Registered Sale of any Class A Shares to be issued upon any Sale in
respect of a Quarterly Sale Date is to occur, the Holder agrees that it shall
(x) provide promptly the Requested Information to the Purchaser, (y) agree to
customary indemnification



--------------------------------------------------------------------------------



provisions regarding the Requested Information in favor of the Purchaser and to
any lock-up agreement requested by the underwriters (if any) of such Registered
Sale and (z) provide to the Purchaser any additional materials or information
reasonably requested by the Purchaser.
(c)    The parties agree that a Registered Sale shall constitute a Piggyback
Registration pursuant to the Founders Shareholders Agreement, which entitles
each Shareholder to include its own Class A Shares on such Piggyback
Registration. If (i) any Shareholder requests to include its own Class A Shares
on such Piggyback Registration and (ii) such offering is the subject of
Underwriter Cut-Backs, then the Class A Shares the Purchaser intended to issue
in such Registered Sale shall be included together with Class A Shares requested
to be included in such Piggyback Registration by any Shareholders, pro rata
among the Purchaser and such Shareholders based upon the number of shares of
Class A Shares deemed to be owned by such Persons.
SECTION 2.6    CONSIDERATIONS PERTAINING TO PRIVATE PLACEMENTS.
(a)    If a Private Placement of any Class A Shares to be issued upon any Sale
in respect of a Quarterly Sale Date is to occur and such Private Placement does
not occur, the Purchaser will cancel all exchanges of the number of AOG Units
attributable to the Class A Shares to be offered in such Private Placement in
respect of such Quarterly Sale Date.
(b)    If a Private Placement of any Class A Shares to be issued upon any Sale
in respect of a Quarterly Sale Date is to occur, (x) the Holder shall be
entitled to designate a placement agent that is reasonably satisfactory to the
Purchaser to consummate such Private Placement and (y) each Person purchasing
Class A Shares in such Private Placement shall enter into a customary purchase
agreement, which shall, among other things, include customary representations
and warranties to and indemnification provisions in favor of the Purchaser.
SECTION 2.7    CONSIDERATIONS PERTAINING TO AOG TRANSACTIONS.
(a)    Subject to Section 2.7(b), the Holder agrees that any Person that
acquires AOG Units from the Holder in an AOG Transaction shall be required to
directly hold such AOG Units for at least 30 calendar days.


(b)    Notwithstanding anything to the contrary in Section 2.7(a), in connection
with any AOG Transaction, the Person that acquires such AOG Units from the
Holder and the Purchaser shall enter into a shareholders agreement that shall
provide that (i) such Person shall have the right to exchange any AOG Units it
acquired into Class A Shares, (ii) the Purchaser shall have the right to require
that such Person exchange any AOG Units it acquired into Class A Shares, (iii)
such Person shall not be permitted to sell or transfer such AOG Units, provided
that such Person shall be permitted to exchange such AOG Units into Class A
Shares and sell or transfer such Class A Shares subject to compliance with
applicable laws.


(c)    The Holder shall not dispose of AOG Units in an AOG Transaction to any
Person if the beneficial ownership of Class A Shares by such Person following
such AOG Transaction would be greater than 3.5% of the number of total
outstanding Class A Shares, in each case computed on a fully diluted basis.


(d)    The Purchaser shall provide all reasonable and customary assistance to
the Holder in connection with the consummation of any AOG Transaction.


SECTION 2.8    CONSIDERATIONS PERTAINING TO THE FOUNDERS SHAREHOLDERS AGREEMENT.
(a)    The Purchaser agrees that it shall give written notice (the “Demand
Notice”) to the Holder of any demand for registration under the Securities Act
(a “Demand”) that the Purchaser receives pursuant to the Founders Shareholders
Agreement within five (5) Business Days after receipt of such Demand.
(b)    If the Holder submits a Notice of Sale which ultimately results in a
Registered Sale pursuant to Section 2.2(d)(ii) after the Purchaser has delivered
to the Holder a Demand Notice, the Holder acknowledges that Purchaser shall
consummate such Registered Sale concurrently, and in the same registration
statement, with the related Demand Registration.
(c)    Notwithstanding anything to the contrary in the Founders Shareholders
Agreement, the Holder agrees that if (i) the Purchaser consummates a Registered
Sale concurrently, and in the same registration statement, with the Demand
Registration relating to the Demand Notice and (ii) such offering is the subject
to Underwriter Cut-Backs, then the Class A Shares that the Purchaser intended to
issue in such Registered Sale shall be included together with Class A Shares
requested to be included in such Demand Registration and any applicable
Piggyback Registration by any Other Demanding Sellers, any Piggyback Sellers and
any Investors, pro rata among the Purchaser, Other Demanding Sellers, Piggyback
Sellers and the Investors based upon the number of shares of Class A Shares
deemed to be owned by such Persons.
SECTION 2.9    TAXES.
The delivery of the Cash Amount upon sale of AOG Units shall be made without
charge to the Holder for any stamp or other similar tax in respect of such
issuance.



--------------------------------------------------------------------------------



SECTION 2.10    APOLLO OPERATING GROUP.
Upon the formation after the date hereof of a new Apollo Principal Entity that
becomes a member of the Apollo Operating Group and in which AP Professional
Holdings, L.P. holds an interest, the Purchaser covenants that it shall cause
such new Apollo Principal Entity to issue to the Holder a number of AOG Units of
such new Apollo Principal Entity equal to the product of (a) the total number of
AOG Units of such new Apollo Principal Entity and (b) the percentage of each
other Apollo Principal Entity then owned by the Holder.
ARTICLE III
GENERAL PROVISIONS
SECTION 3.1    AMENDMENT.
(a)    The provisions of this Agreement may be amended only by the written
consent of each of the Purchaser and the Holder.
(b)    Notwithstanding anything to the contrary in Section 3.1(a) above, upon
any amendment (the “Exchange Amendment”) to a provision of the Founders Exchange
Agreement for which there is an analogous provision in this Agreement that
improves the terms of the Founders Exchange Agreement for any Apollo Principal
Holder (as defined in the Founders Exchange Agreement), the Purchaser shall
notify the Holder and, upon the request of the Holder, the Purchaser shall agree
to amend this Agreement to implement mutatis mutandis any such Exchange
Amendment.
(c)    If the Purchaser determines in good faith after the date of this
Agreement that there is a material risk that one or more members of the Apollo
Operating Group will be (or is reasonably likely to be) treated as an
association taxable as a corporation for U.S. federal income tax purposes
(including as a result of having more than 100 partners for U.S. federal income
tax purposes), then the Purchaser and the Holder shall cooperate in good faith
to amend the terms of this Agreement in order to reduce the risk of such
treatment and provide for the sale of AOG Units in a mutually tax-efficient
manner.


SECTION 3.2    ADDRESSES AND NOTICES.
All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be given (and shall be deemed to have been duly given
upon receipt) by delivery in person, by courier service, by fax, by electronic
mail (delivery receipt requested) or by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties at the following
addresses (or at such other address for a party as shall be as specified in a
notice given in accordance with this Section 3.2):
(a)    If to the Purchaser, to:
Apollo Global Management, Inc.
9 West 57th Street, 43rd Floor
New York, New York 10019
Attention:     John J. Suydam, Esq.
Electronic Mail:     jsuydam@apollo.com
with a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention:     John M. Scott, Esq., Brian P. Finnegan, Esq. and Ross A.
Fieldston, Esq.
Electronic mail:    jscott@paulweiss.com, bfinnegan@paulweiss.com and
rfieldston@paulweiss.com
(b)    If to the Holder:
Athene Holding Ltd.
Chesney House
96 Pitts Bay Road
Pembroke HM 08
Bermuda
Attention:    Natasha Scotland Courcy
E-mail:        NCourcy@athene.bm


with a copy (which shall not constitute notice) to:





--------------------------------------------------------------------------------



Sidley Austin LLP
One South Dearborn Street
Chicago, IL 60603
United States of America
Attention:     Perry J. Shwachman; Samir A. Gandhi; Jeremy Watson
E-mail:         pshwachman@sidley.com; sgandhi@sidley.com; jcwatson@sidley.com




SECTION 3.3    FURTHER ACTION.
The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.
SECTION 3.4    BINDING EFFECT.
(a)    This Agreement shall be binding upon and inure to the benefit of all of
the parties and, to the extent permitted by this Agreement, their successors,
executors, administrators, heirs, legal representatives and assigns.
(b)    The Holder shall not transfer AOG Units to any Person, who is not a party
to this Agreement without first obtaining an agreement from such Person to be a
party to this Agreement; provided that the foregoing condition shall not apply
to a Purchase Transaction, transfers of AOG Units to the Purchaser or any of its
subsidiaries or to any Apollo Principal Entities or an AOG Transaction.
SECTION 3.5    SEVERABILITY.
If any term or other provision of this Agreement is held to be invalid, illegal
or incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
is not affected in any manner materially adverse to any party. Upon a
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
SECTION 3.6    INTERACTION.
This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.
SECTION 3.7    WAIVER.
No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach of any other covenant, duty, agreement or condition.
SECTION 3.8    SUBMISSION TO JURISDICTION: WAIVER OF JURY TRIAL.
(a)    Any and all disputes which cannot be settled amicably, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce. If
the parties to the dispute fail to agree on the selection of an arbitrator
within thirty (30) days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment. The arbitrator
shall be a lawyer and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.
(b)    Notwithstanding the provisions of paragraph (a), the Purchaser may bring
an action or special proceeding in any court of competent jurisdiction for the
purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this paragraph (b), the Holder (i) expressly consents
to the application of paragraph (c) of this Section 3.8 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints the
Purchaser as the Holder’s agents for service of process in connection with any
such action or proceeding and agrees that service of process upon such agent,
who shall promptly advise the Holder of any such service of process, shall be
deemed in every respect effective service of process upon the Holder in any such
action or proceeding.
(c)    (i)     EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY
JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION
3.8, OR ANY JUDICIAL PROCEEDING ANCILLARY TO



--------------------------------------------------------------------------------



AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR
CONCERNING THIS AGREEMENT. Such ancillary judicial proceedings include any suit,
action or proceeding to compel arbitration, to obtain temporary or preliminary
judicial relief in aid of arbitration, or to confirm an arbitration award. The
parties acknowledge that the forum designated by this paragraph (c) has a
reasonable relation to this Agreement, and to the parties’ relationship with one
another.
(ii)    The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in the preceding paragraph of this Section 3.8
and such parties agree not to plead or claim the same.
(d)    Notwithstanding any provision of this Agreement to the contrary, this
Section 3.8 shall be construed to the maximum extent possible to comply with the
laws of the State of Delaware, including the Delaware Uniform Arbitration Act
(10 Del. C. § 5701 et seq.) (the “Delaware Arbitration Act”). If, nevertheless,
it shall be determined by a court of competent jurisdiction that any provision
or wording of this Section 3.8, including any rules of the International Chamber
of Commerce, shall be invalid or unenforceable under the Delaware Arbitration
Act, or other applicable law, such invalidity shall not invalidate all of this
Section 3.8. In that case, this Section 3.8 shall be construed so as to limit
any term or provision so as to make it valid or enforceable within the
requirements of the Delaware Arbitration Act or other applicable law, and, in
the event such term or provision cannot be so limited, this Section 3.8 shall be
construed to omit such invalid or unenforceable provision.
SECTION 3.9    COUNTERPARTS.
This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed and delivered shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement. Copies of executed counterparts transmitted by telecopy
or other electronic transmission service shall be considered original executed
counterparts for purposes of this Section 3.9.
SECTION 3.10    TAX TREATMENT.
To the extent this Agreement imposes obligations upon a particular Apollo
Principal Entity, this Agreement shall be treated as part of the relevant Apollo
Principal Entity Agreement as described in Section 761(c) of the Code and
Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations. The
parties shall report any Sale Transaction consummated hereunder as a taxable
sale to the Purchaser of AOG Units by the Holder. No party shall take a contrary
position on any income tax return, amendment thereof or communication with a
taxing authority unless otherwise required by applicable law.
SECTION 3.11    APPLICABLE LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF DELAWARE (WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES
THEREOF).
[Remainder of Page Intentionally Left Blank]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.
APOLLO GLOBAL MANAGEMENT, INC.
 
By: /s/ John J. Suydam
John J. Suydam
Title: Chief Legal Officer, Vice President and Secretary
 
ATHENE HOLDING, LTD.
By: /s/ Adam Laing
Adam Laing
Title: SVP, Finance
 
 
 




--------------------------------------------------------------------------------



EXHIBIT A
FORM OF
NOTICE OF INTENT
Apollo Global Management, Inc.
9 West 57th Street
New York, NY 10019
Attention:     John J. Suydam
Fax:     (212) 515-3251
Electronic Mail:     jsuydam@apollo.com
Reference is hereby made to the Liquidity Agreement, dated as of February 28,
2020 (the “Liquidity Agreement”), among Apollo Global Management, Inc. and
Athene Holding Ltd., as amended or amended and restated from time to time, in
accordance with its terms. Capitalized terms used but not defined herein shall
have the respective meanings given to them in the Liquidity Agreement.
The undersigned Holder intends to sell AOG Units to the Purchaser pursuant to
the terms of the Liquidity Agreement, as set forth below.
Legal Name of Holder:
[ ]
Address:
[ ]
Date of this Notice:
[ ]
Estimate of the Number of AOG Units Intended to be Sold:
[ ]

The undersigned acknowledges that the sale of AOG Units shall be subject to the
terms and conditions of the Liquidity Agreement.


IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice of Intent to be executed and delivered by the undersigned or by its duly
authorized attorney.
Name: ______________________________________
Dated: ______________________________________





--------------------------------------------------------------------------------



EXHIBIT B
FORM OF
NOTICE OF SALE
Apollo Global Management, Inc.
9 West 57th Street
New York, NY 10019
Attention:     John J. Suydam
Fax:     (212) 515-3251
Electronic Mail:     jsuydam@apollo.com
Reference is hereby made to the Liquidity Agreement, dated as of February 28,
2020 (the “Liquidity Agreement”), among Apollo Global Management, Inc. and
Athene Holding Ltd., as amended or amended and restated from time to time, in
accordance with its terms. Capitalized terms used but not defined herein shall
have the respective meanings given to them in the Liquidity Agreement.
Reference is hereby also made to the Notice of Intent, dated as of [_],
previously delivered by the Holder to the Purchaser pursuant to the terms of the
Liquidity Agreement.
The undersigned Holder desires to sell the number of AOG Units set forth below
to be issued in its name as set forth below:
Legal Name of Holder:
[ ]
Address:
[ ]
Wire Information:
[ ]
Number of AOG Units to be sold:
[ ]
Minimum Sale Price for AOG Units to be sold:
[ ]



 
 

The undersigned acknowledges that the number of AOG Units to be sold pursuant to
this notice shall be equal to the lesser of (x) the number of AOG Units set
forth above, and (y) the number of AOG Units that the undersigned is permitted
to sell taking into account any subsequent revocation permitted by Section
2.2(b) of the Liquidity Agreement and any limitations imposed pursuant to
Article II of the Liquidity Agreement.
The undersigned (1) hereby represents that the AOG Units set forth above are
beneficially owned by the undersigned, (2) hereby agrees to sell such AOG Units
at the Minimum Sale Price as set forth in the Liquidity Agreement, and (3)
hereby irrevocably constitutes and appoints any officer of the Apollo Principal
Entities, APO LLC, APO FC, APO FC II, APO FC III, APO UK, APO Corp., or the
Purchaser as its attorney, with full power of substitution, to sell on behalf of
such Holder such AOG Units on the books and records of the Apollo Principal
Entities at the Minimum Sale Price.
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice of Sale to be executed and delivered by the undersigned or by its duly
authorized attorney.
Name:                 
Dated:                 



--------------------------------------------------------------------------------



EXHIBIT C
Prohibited Transferees


1.
Highland Capital Management, L.P.

2.
Icahn & Co. Inc / High River LP

3.
Aurelius Capital Management

4.
Elliott Management

5.
Cyrus Capital Partners, LP

6.
Appaloosa Management L.P.

7.
Oaktree Capital Management, L.P.

8.
Any actually known or reasonably identifiable affiliate (reasonably identifiable
by their name) of, and, if applicable, any actually known or reasonably
identifiable fund or other entity managed by (in the case of such fund or such
other entity, reasonably identifiable by their name), any of the entities listed
above.








